Citation Nr: 1628957	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for costochondritis and chest wall pain, including pericarditis prior to September 23, 2013, and in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 




INTRODUCTION

The Veteran had active service from August 2003 to November 2003 and from June 2004 to January 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board recognizes that the appellant requested a Travel Board hearing by way of her substantive appeal.  The hearing was scheduled for a date in August 2012.  She was notified by way of a letter dated in July 2012, but she failed to appear for the hearing.  She has not provided a reason for the failure to appear or requested that the hearing be rescheduled; thus, the Board deems the hearing request withdrawn.

In July 2013, the Board remanded the case for further development. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  

The Veteran underwent a VA examination in December 2007.  The examiner acknowledged the Veteran's earlier diagnoses of traumatic pericarditis and costochondritis.  The Veteran reported constant angina, shortness of breath, and fatigue associated with pericarditis, and constant chest wall pain associated with costochondritis.  An x-ray of the chest and bilateral ribs reflected normal findings.  The examiner noted that a stress test was not completed because the Veteran was unable to run on the treadmill due to pain.  With respect to pericarditis, the examiner diagnosed status post atraumatic pericardial effusion status post drainage, and concluded the Veteran did not have pericarditis at that time.  With respect to the chest wall condition, the diagnosis was costochondritis.  

The Veteran underwent another VA examination in July 2012.  The examiner noted the Veteran's 2005 diagnosis of pericardial effusion, and concluded that the Veteran's pericarditis was in remission.  The examiner further noted that the symptoms of the Veteran's pericarditis included angina, shortness of breath, fatigue, and irregular heart rate.  The symptoms occurred daily and were relieved by propranolol.  The examiner found that the Veteran had a cardiac arrhythmia, specifically paroxysmal atrial fibrillation, which occurred more than four times per month.  The examiner indicated that the episodes of paroxysmal atrial fibrillation were documented by electrocardiogram (EKG), however, in the same document indicated that the EKG was normal.  It was noted that the Veteran was treated at the Kentucky VA Medical Center for an irregular heart rate and pain.  The examiner conducted an interview-based METs test and estimated that the Veteran's METs level was between five and seven, due solely to the Veteran's cardiac disability.  

The Veteran underwent a VA examination in February 2013.  The examiner acknowledged the Veteran's 2006 diagnosis of supraventricular arrhythmia, and pericarditis.  The examiner noted that the Veteran developed pericarditis, atrial fibrillation, and costochondritis following a May 2005 in-service event.  The examiner noted that continuous medication was required, particularly, propranolol and tramadol.  It was determined that the Veteran had a cardiac arrhythmia, specifically, constant atrial fibrillation.  The examiner did not indicate how the cardiac arrhythmia was documented.  A physical examination revealed normal heart sounds and a regular rhythm.  The examiner referenced an August 2010 EKG and chest x-ray which showed normal findings.  The examiner conducted an interview-based METs test, and determined that her METs level was between one and three METs.  The estimated METs level was not due solely to the cardiac disability, and the examiner stated that it was impossible to accurately estimate the percentage of the METs level limitation due solely to the cardiac disability.  However, the examiner found that the Veteran's costochondritis had a minimal impact on the METs level, and that fibromyalgia had a moderate impact.  

The Veteran most recently underwent a VA examination in September 2013.  The examiner noted the Veteran's earlier diagnosis of pericarditis, and stated that the disability improved.  The Veteran reported that she experienced costochondritis since service.  She also reported that she received a diagnosis of tachycardia and was prescribed propranolol.  The examiner found that continuous medication was not required, and that the Veteran did not have a cardiac arrhythmia.  A physical examination showed a regular rhythm and normal heart sounds.  Diagnostic tests, which included an EKG, chest x-ray, and echocardiogram, were normal.  An interview-based METs test was conducted.  The examiner estimated that the Veteran experienced dyspnea and angina between three and five METs.  The examiner determined that the Veteran's METs level was due solely to the cardiac disability.  

Further clarification is needed to determine whether the Veteran has a cardiac arrhythmia associated with her costochondritis with chest wall pain, including pericarditis.  Specifically, while the December 2007 and July 2012 VA examiners found that the Veteran did not have pericarditis at the time or that it was in remission, the examiners found that the Veteran experienced cardiac symptoms to include, angina, shortness of breath, fatigue, and irregular heart rhythm.  Furthermore, the July 2012 VA examiner found that the Veteran's METs level limitation was due solely to her cardiac disability, although pericarditis was in remission at that time.  Additionally, the July 2012 and the February 2013 VA examiners found that the Veteran had paroxysmal or constant atrial fibrillation, however, the examination reports did not clearly indicate how the cardiac arrhythmia was documented.  The September 2013 VA examiner found that the Veteran did not have a cardiac arrhythmia.  Accordingly, there is conflicting medical evidence as to whether the Veteran has a cardiac arrhythmia.   

The Board also notes that between July 2012 and September 2013, VA examiners have provided varying METs level estimates for the Veteran.  The Veteran's METs level was estimated to be five to seven in July 2012, one to three in February 2013, and three to five in September 2013.  Additionally, in an October 2013 statement, the Veteran indicated that her costochondritis with chest wall pain, including pericarditis have worsened since her last VA examination.  She stated that due to fertility treatment for another service-connected disability, she was unable to take her medication for fear of causing permanent damage to her embryos.  She reported that she experienced shortness of breath and was placed on bed rest to adjust to the unreasonable amount of pain.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the foregoing, a new examination is warranted to determine the current disability level for the Veteran's costochondritis and chest wall pain, including pericarditis, and to resolve the conflicting medical evidence regarding the Veteran's METs level, and whether she has a cardiac arrhythmia. 

Additionally, the July 2012 VA examiner indicated the Veteran was hospitalized at a Kentucky VA Medical Center for irregular heart rate and pain.  Such records have not been associated with the claims file and are potentially relevant to the claim.  As such, a remand is required to obtain outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include all treatment records related to the disability on appeal from VA Medical Centers in Kentucky.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected costochondritis and chest wall pain, including pericarditis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

(a) The examiner must address at what level of METs the Veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a METs exercise test is not performed, the examiner must provide an explanation as to why such a test is not warranted either because of a medical contraindication, the Veteran's left ventricular ejection fraction was measured at 50 percent or less, the Veteran has chronic congestive heart failure or had more than one episode of congestive heart failure within the past year, or a 100 percent evaluation can be assigned on another basis.  If a METs exercise test cannot be completed for medical reasons, the medical examiner must explain the medical reason and provide an estimated activity level expressed in METs which must be supported by scientific examples such as slow stair climbing or shoveling snow.  The examiner must reconcile the conflicting medical evidence of record regarding the Veteran's METs level.  The examiner must consider the METs level estimates provided in July 2012, February 2013, and September 2013.  

(b)  The examiner must report whether there is evidence of congestive heart failure and whether continuous medication is required.  The examiner must report the Veteran's left ventricular ejection fraction (LVEF), if LVEF testing is not of record, the examiner must determine whether a LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's heart disability.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported. 

(c) The examiner must determine whether the Veteran has atrial fibrillation associated with his costochondritis and chest wall pain, including pericarditis, and, if so, whether it is paroxysmal or permanent.  The examiner is instructed that atrial fibrillation must be documented by electrocardiogram or Holter monitor.  The examiner must consider the July 2012 and February 2013 VA examination reports which indicated atrial fibrillation, and the September 2013 VA examination report which indicated the Veteran did not have a cardiac arrhythmia.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




